DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on July 11, 2016. It is noted, however, that applicant has not filed a certified copy of the CN 201610538037.9 application as required by 37 CFR 1.55.
Withdrawn Objections/Rejection
The rejection of claims 1-9 under 35 U.S.C. 112(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: power supporting wheel set 200 (para. 69).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  	Regarding claim 1, the limitation “the test and control system is as follows: temperature sensors are installed on a water outlet pipeline and a water return pipeline of the hot water boiler” in lines 30-31, should probably read “the test and control system comprises temperature sensors ; , wherein the feed side is higher than the discharge side.” 	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stirring and anti-sticking device” in claim 1; “loading and unloading conveying equipment” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	The instant specification as originally filed discloses sensors disposed on loading and unloading conveying equipment (see Specification at, e.g., page 13). However, the specification as filed fails to disclose as to the structure that constitutes the claimed conveying equipment for performing the recited functions (i.e., loading and unloading). For examination purposes, the loading and unloading conveying equipment” is any device that is capable of loading and unloading materials.  Therefore, the claim fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-temperature” in claims 1 to 9 is a relative term which renders the claim indefinite. The term “high-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation “solid high-temperature aerobic fermentation reaction system” is considered to read “ solid .
Claims 1 and 4 recite the limitation “feed side sealing cover labyrinth sealing device, discharge side sealing cover labyrinth sealing device.” Applicant’s specification, however, indicates that the feed side sealing cover is a separate element from the sealing device (Specification at para. 46 and 69; FIG. 2). Thus, it is unclear if the “feed side sealing cover labyrinth sealing device” recited in the claim is a single element or more than one element. The limitation “a discharge side sealing cover labyrinth sealing device” is unclear for the same reasons. Appropriate correction is required.
Claim 1 recites the limitation “a feed side sealing cover” in line 13. It is unclear if the “feed side sealing cover” is referring to the “feed side sealing cover labyrinth sealing device” recited earlier in the claim or an additional feed side sealing cover. Appropriate correction is required.
Claim 1 recites the limitation “a discharge side sealing cover” in line 14. It is unclear if the “discharge side sealing cover” is referring to the “discharge side sealing cover labyrinth sealing device” recited earlier in the claim or an additional discharge side sealing cover. Appropriate correction is required.
Claim 1 recites the limitation "the lower part" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 1 recites the limitation "the boiler system is connected with a reactor jacket of the solid high-temperature aerobic fermentation reactor" in lines 23-24. However, the boiler system comprises a hot water boiler, a circulating water pump, a three-way electric regulation valve and an electromagnetic valve, and it is unclear as to which element of the boiler system that should be coupled connected to the reactor jacket. 
Claim 1 recites the limitation "the odor and flue gas treatment system comprises an odor heat exchange condenser, a flue gas heat exchange condenser, a biological deodorization filtering tower, an induced draft fan and an electromagnetic valve” in lines 25-27. However, it is unclear how the elements of the odor and flue gas treatment system are structurally related to one another, and related to the other elements of the claimed system. Appropriate correction is required.
Regarding claim 1, the claim is generally narrative and indefinite. Claim 1 recites the limitation "an exhaust hole of the solid high-temperature aerobic fermentation reactor and a smoke vent of the hot water boiler are connected with the odor and flue gas treatment system" in lines 28-29. Again, it is unclear as to how the elements are structurally related and should be connected to one another. It is unclear if the biological deodorization filtering tower of the flue gas treatment system is required by the claim to be coupled to each of the solid high-temperature aerobic fermentation reactor and smoke vent of the hot water boiler or just a single element, for example. Figure 14 of the Applicant’s drawing appears to require more than one biological deodorization filtering tower. Appropriate correction is required.
Claim 1 recites the limitation "temperature sensors are installed on a water outlet pipeline and a water return pipeline of the hot water boiler" in lines 30-31. It is unclear if each of the water outlet pipeline and the water return pipeline of the hot water boiler comprises a plurality of temperature sensors or a single temperature sensor. Moreover, it is unclear how the each of the water outlet pipeline and the water return pipeline of the hot water boiler are structurally related to the elements of the system.
Claim limitation “loading and unloading conveying equipment” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  	The instant specification as originally filed discloses sensors disposed on loading and unloading conveying equipment (see Specification at, e.g., page 13). However, the specification as filed fails to disclose as to the structure that constitutes the claimed conveying equipment for performing the recited functions (i.e., loading and unloading). For examination purposes, the loading and unloading conveying equipment” is any device that is capable of loading and unloading materials. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the above sensors” in lines 34-35. It is unclear which sensors among the “temperature sensors,” material sensor,” and “material level sensors” the limitation is referring to.
Claim 1 recites the limitation "an input end of a controller” in line 35. It is unclear as to the structure that constitutes the claimed “an input end of a controller”. Applicant’s specification does not define as to the structure that comprise the claimed “an input end of a controller.” Similarly, the limitation “an output end of the controller” in line 36,  is unclear.
Claim 1 recites the limitation "a plurality of parts” in lines 4. “a plurality of parts” previously recited in the claim, and it is unclear if the second “plurality of parts” is referring the first “plurality of parts” or are an additional “plurality of parts”.
Regarding claim 2, it is unclear as to the structure being claimed by the limitation “whole through water jacket.”
Regarding claim 2, it is unclear as to the structure being claimed by the limitation “the water jacket is led to an axis of a horizontal drum sealing cover.”
Regarding claim 3, it is unclear if the “at least four or more power supporting wheel sets” are additional to the power supporting wheel set” recited earlier in the claim or additional power supporting wheel sets. To overcome this rejection, it is suggested to amend claim 1 to recite “at least one power support wheel set,” and claim 3 to recite “wherein said at least one power support wheel set comprises at least four…”.
Claim 3 recites the limitation "so as to control the supporting wheels to coordinate and drive the horizontal drum to rotate” in lines 12-13. It is unclear as to what is controlling the supporting wheels.
Regarding claim 4, the claim is generally narrative and indefinite.  The claim appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, the limitations “principle of the feeds,” “the same as to those,” “meanwhile,” and “the following three heights are required to be consistent,” “waist-shaped hole grooves” are infinite and ambiguous.
Claim 4 recites the limitation "each of the structures" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a lining ring” several times in the claim, and further recites “the lining ring.” It is unclear if the recited lining rings are the same element or different elements.
In claim 5, it is unclear if “composed” introduces an open-ended or closed-ended limitation. It is suggested to amend to “comprised” or “consists of”.
Claim 5 recites the limitation "wherein according to a length of the horizontal drum, the stirring and anti-sticking device is composed of one or more cage-shaped structures" in lines 2-3. The limitation is vague and unclear. It is unclear how the length of the drum is related to the cage-shaped structure. 
Claim 5 and 6 recite the limitation "cage-shaped structures.” However, the limitation “cage-shaped structure” is indefinite and ambiguous. It is unclear as to the structure that defines the claimed “cage-shaped structure”.
Claims 5 and 6 recite the limitation "shoveling plates.” However, the limitation “shoveling plates” is indefinite and ambiguous. It is unclear as to the structure that defines the claimed “shoveling plates”.
Claim 5 recites the limitation "the supporting plates" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the two coaxial supporting plates" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the cage-shaped structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a plurality of shoveling plates are parallel to the axis of the cage-shaped structure, or a plurality of shoveling plates form inclined angles with the axis of the cage-shaped structure, or a plurality of shoveling plates are curve shapes" in lines 5-7. However, it is unclear as to the structural relationship between the shoveling plates and the elements of the claimed system.
Claim 7 recites the limitation “an electromagnetic valve” in line 7. It is unclear if the “electromagnetic valve” is referring to the “electromagnetic valve” recited earlier in claim 1 or an additional electromagnetic valve. Appropriate correction is required.
Claim 7 recites the limitation “the electromagnetic valve” in line 9. It is unclear if the “electromagnetic valve” is referring to the “electromagnetic valve” recited earlier in claim 1 or the electromagnetic valve in claim 7. Appropriate correction is required.
Claim 7 recites the limitation “circulating water pump” in line 11. It is unclear if the “circulating water pump” is referring to the “circulating water pump” recited earlier in claim 1 or an additional circulating water pump. Appropriate correction is required.
Claim 8 recites the limitation “odor exhausted by the solid high-temperature aerobic fermentation reactor passes through the odor heat exchange condenser, and then is connected with the biological deodorization filtering tower” in lines 10-12. It is unclear as to the elements of the system that should be connected by the limitation “and then is connected with the biological deodorization filtering tower.”
Regarding claim 8, Figure 14 of the Applicant’s drawing appears to require more than one biological deodorization filtering tower. It is unclear if a single biological deodorization filtering tower is required by the claim.
Claim 8 recites the limitation “flue gas exhausted by the hot water boiler passes through the flue gas heat exchange condenser, and then is connected with the biological deodorization filtering tower” in lines 21-22. It is unclear as to the elements of the system that should be connected by the limitation “and then is connected with the biological deodorization filtering tower.”
Claim 8 recites the limitation “an air outlet” in lines 13-14 and 23-24. It is unclear as to which element of the system that comprise the claimed “air outlet.” Appropriate correction is required.
In claim 9, if the elements recited in claim 9 are defined by the test and control system, it is unclear how these elements are connected to the test and control system. In other words, it is unclear how the test and control system is connected to itself. 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall (US 2011/0185624) is related to systems for treating waste and discloses a fermentation vessel, a boiler coupled a jacket and flue gas condenser. 	Matsui (US 2004/0172996) is related to systems for treating waste and discloses a vessel, odor treatment system including a biological deodorization system, flue gas treatment system and suction blower. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIBAN M HASSAN/Primary Examiner, Art Unit 1799